SO ORDERED.
SIGNED January 12, 2021.




                                        ________________________________________
                                        JOHN W. KOLWE
                                        UNITED STATES BANKRUPTCY JUDGE



                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

IN RE:

FLOW SERVICES & CONSULTING, INC.                          CASE NO. 21-50005

            DEBTOR                              CHAPTER 11, SUBCHAPTER V
______________________________________________________________________________

     INTERIM ORDER GRANTING DEBTOR’S APPLICATION FOR ORDER
           AUTHORIZING RETENTION AND EMPLOYMENT OF
    STOUT RISIUS ROSS, LLC AS FINANCIAL ADVISOR TO THE DEBTOR

         This matter came before the Court on the 7th day of January, 2021. Considering the

representations of counsel, the application is granted on an interim basis with the terms

contained in this Order.

         IT IS ORDERED that Stout Risius Ross, LLC is hereby employed under §§327(a) and

328(a) to provide financial advisory services to Debtor, nunc pro tunc to the Petition Date of

January 5, 2021, on an hourly basis as denoted in the application, and subject to all Orders of

this Court, requirements of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.




  21-50005 - #38 File 01/12/21 Enter 01/12/21 19:36:22 Main Document Pg 1 of 2
        IT IS FURTHER ORDERED that a final hearing on the foregoing application is

 hereby set for 2nd day of February, 2021, at 2:30 p.m. Central Time (“Final Hearing”) at

 the John M. Shaw United States Courthouse, 800 Lafayette Street, Lafayette, Louisiana 70501.

 Counsel to the Debtor is directed to notice this Order.

                                                ###

Respectfully submitted:

GOLD, WEEMS, BRUSER, SUES & RUNDELL

 By:    /s/Bradley L. Drell
        Bradley L. Drell (Bar Roll #24387)
        Heather M. Mathews (Bar Roll #29967)
        P. O. Box 6118
        Alexandria, Louisiana 71307-6118
        Telephone: (318) 445-6471
        Facsimile: (318) 445-6476
        e-mail: bdrell@goldweems.com

ATTORNEYS FOR DEBTOR AND DEBTOR
IN POSSESSION: FLOW SERVICES AND
CONSULTING, INC.




  21-50005 - #38 File 01/12/21 Enter 01/12/21 19:36:22 Main Document Pg 2 of 2
